       Case 1:19-cr-10113-FDS Document 25 Filed 06/11/19 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                   )
                                           )
            v.                             )
                                           )       CRIMINAL NO. 19-10113-FDS
LOUIS D. COLEMAN, III,                     )
                                           )
                    Defendant.             )

                                JOINT STATUS REPORT

     The parties respectfully provide this status report pursuant to Local Rule 116.5(A):

     (1) The discovery in this matter is voluminous, involving materials collected and

        generated by multiple law enforcement agencies across three states. The government

        made an initial production of materials on May 7, 2019 and intends to make a further

        production on or before June 14, 2019. The government is awaiting the receipt of

        some final materials and anticipates being in a position to provide them to the

        defendant on or before July 15, 2019. There are no pending discovery requests.

     (2) The government anticipates being in a position to complete automatic discovery by

        July 15, 2019.

     (3) The defendant requests that the timing of requests for additional discovery be

        deferred until the defendant has had the opportunity to review automatic discovery.

     (4) The parties do not seek protective orders at this juncture but each party reserves the

        right to do so in the future.

     (5) The defendant requests that the timing of pretrial motions be deferred to the interim


                                               1
         Case 1:19-cr-10113-FDS Document 25 Filed 06/11/19 Page 2 of 3



           status conference.

       (6) The parties request that the timing of expert witness disclosures be deferred to the

           interim status conference.

       (7) This Court previously has excluded the period from the defendant’s arraignment on

           April 9, 2019 to June 14, 2019 from the calculation of the time by which this case

           must be tried under the Speedy Trial Act (“STA”). The parties respectfully request

           that the Court further exclude the period between June 14, 2019 and the date of the

           next status conference from said calculation. The parties agree that, consistent with

           18 U.S.C. § 3161(h)(7)(A), the ends of justice served by continuing the matter from

           June 14, 2019 to the date of the next status conference outweigh the best interest of

           the public and the defendant in a speedy trial, given that said period will enable the

           government to provide further discovery and will enable the defendant to review said

           materials. Accordingly, the parties respectfully request that this Court find said

           period of time excludable under the STA pursuant to 18 U.S.C. § 3161(h)(7)(A).

       (8) The parties request that the Court set an interim status conference for a date

           approximately 60 days hence.

       The parties respectfully submit that the information contained herein obviates the need

for the conference on June 14, 2019 and therefore respectfully request that the Court waive said




                                                 2
          Case 1:19-cr-10113-FDS Document 25 Filed 06/11/19 Page 3 of 3



conference.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                               By:    /s/Robert E. Richardson
                                                      KENNETH M. SHINE
                                                      WILLIAM F. ABELY
                                                      ROBERT E. RICHARDSON
                                                      Assistant U.S. Attorneys

                                                      LOUIS D. COLEMANN, III

                                               By:    /s/Jane F. Peachy, Esq. (rer)
                                                       JANE F. PEACHY, ESQ.
                                                       DAVID P. HOOSE, ESQ.
                                                       WADE ZOLYNSKI, ESQ.
                                                       Counsel for the Defendant

                                 CERTIFICATE OF SERVICE

Suffolk, ss.:                                         Boston, Massachusetts
                                                      June 11, 2019

        I, Robert E. Richardson, hereby certify that this document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF).

                                                      /s/Robert E. Richardson
                                                      ROBERT E. RICHARDSON




                                                  3
